Case 3:21-cr-00593-CAB Document 29 Filed 05/10/21 PagelD.71 Page 1 of 2

‘AO 245B (CASD Rev. 1/19). Judgment in a Criminal Case

 

 

  
 
    
        

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
on US. DISTRICT COLF

UNITED STATES OF AMERICA JUDGMENT IN A CRINIRSCATR ABHACT OF cir
Vz. (For Offenses Committed On or Alte Novemb 18D Ti

  
  

 

    
 

SILVANO HERNANDEZ-MARTINEZ (1) Case Number: 21CR0593-CAB
MATTHEW C. BINNINGER

Defendant’s Attorney

 

USM Number ~  §0455298

Hi -:
THE DEFENDANT: ;
pleaded guilty to count(s) ONE (1) OF THE TWO-COUNT INFORMATION

 

L] was found guilty on count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1325(a}(2) ELUDING EXAMINATION (FELONY) 1

The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

] Count(s) TWO (2) OF THE INFORMATION is dismissed without prejudice.

 

- Assessment : $100.00 -- WAIVED.
.

IVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No fine CL! Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

Mav 7. 2021 iL
4

Date of Imposift

  

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE
Case 3:21-cr-00593-CAB Document 29 Filed 05/10/21 PagelD.72 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: SILVANO HERNANDEZ-MARTINEZ (1) Judgment - Page 2 of 2
CASE NUMBER: 21CR0593-CAB
IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:

- FOUR (4) MONTHS.

(Sentence imposed pursuant to Title $ USC Section 1326(b).
LI The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
“at A.M, on

 

(as notified by the United States Marshal.

q The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O onor before

1 as notified by the United States Marshal.

L] as notified by the Probation or Pretrial Services Office.
RETURN

I have executed this judgment as follows:

Defendant delivered on to

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

By _ DEPUTY UNITED STATES MARSHAL
if

21CR0593-CAB
